Title: From George Washington to James Clinton, 30 June 1781
From: Washington, George
To: Clinton, James


                        Dear Sir

                            Head Quarters Peekskill June 30th 1781
                        
                        I am favored with your Letters of the 27th and 28th Inst. and am pleased with the account you give of the
                            perfect readiness in which the Troops are kept for a movement.
                        On the receipt of this, you will instantly put the three Regts of Continental Troops, under your command, in
                            motion for West Point—You will be pleased to have a sufficient number of Vessels for transports immediately procured by
                            here or impress: & forward the Troops by Regiments, or Detachments of Regts as soon as possible.
                        It will be necessary for you to remain a little time, to make arrangements respecting the Levies &
                            Militia who are to supply the place of the regular Troops, and to give General Stark, upon his arrival at Saratoga (where
                            he will establish his Head Quarters) every information which will be necessary for the advantage
                            & safety of his future Command. I am Dear Sir With very great regard Your most Obedt Servant
                        
                            Go: Washington
                        
                    